Title: From John Quincy Adams to John Adams Smith, 20 March 1821
From: Adams, John Quincy
To: Smith, John Adams


				Cpd.
					Dr Sir,
					Washington 20 March 1821.
				
				The Bearer Dr Charles Caldwell visits Europe for purposes connected with the promotion of Literature and Science in the Western Regions of our Country. The cause claims the helping hand of every patriotic American, and the well known and distinguished merit of the person, will be his most effectual introduction, wherever he may be named. I recommend him and the objects upon which he will visit London, to every attention and kindness, which it may be in your power to shew them.I can only avail myself of the opportunity to acknowledge the receipt of a number of Letters from you, which it has not been in my power to answer.—I am, Dr. Sir, ever faithfully, Yours.—
				
					John Quincy Adams:
				
				
			